Matter of Chichra v Chichra (2017 NY Slip Op 04836)





Matter of Chichra v Chichra


2017 NY Slip Op 04836


Decided on June 14, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 14, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
REINALDO E. RIVERA
L. PRISCILLA HALL
JOSEPH J. MALTESE, JJ.


2016-11384
 (Docket No. F-24123-15/15A)

[*1]In the Matter of Devkumar Chichra, appellant,
vShilpa Chichra, respondent.


Devkumar Chichra, South Richmond Hill, NY, appellant pro se.

DECISION & ORDER
Appeal by the father from an amended order of the Family Court, Queens County (Sudeep Kaur, S.M.), dated September 22, 2016. The amended order fixed the amount of the father's child support arrears at $7,105.20 as of April 20, 2016.
ORDERED that the amended order is affirmed, without costs or disbursements.
The father filed a petition, in effect, to modify his child support obligations set forth in a stipulation of settlement which was incorporated but not merged into the parties' judgment of divorce, and to adjust his child support arrears as set forth in his Support Collection Unit account in the amount of $12,513. Following a hearing, the Support Magistrate, inter alia, set the father's arrears for basic child support at $8,038.20 as of April 20, 2016. The father filed objections, and the Family Court granted the father's objection to so much of the Support Magistrate's order as failed to credit the father for an additional child support payment that he made directly to the mother in the amount of $933. However, the Family Court denied the father's remaining objections to the Support Magistrate's order, determined the father's arrears for basic child support to be $7,105.20 as of April 20, 2016, and remitted the matter to the Support Magistrate for the sole purpose of issuing a new order setting the arrears. In an amended order dated September 22, 2016, the Support Magistrate fixed the father's arrears at $7,105.20 as of April 20, 2016. The father appeals.
The Support Magistrate properly fixed the father's arrears for basic child support at $7,105.20 as of April 20, 2016 (see generally Matter of Carene S. v Kendall S., 96 AD3d 767, 767-768; Matter of Rube v Tornheim, 51 AD3d 806, 807).
MASTRO, J.P., RIVERA, HALL and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court